     Case: 1:21-cv-00135 Document #: 50 Filed: 05/06/21 Page 1 of 1 PageID #:519

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                    Plaintiff,
v.                                                                    Case No.:
                                                                      1:21−cv−00135
                                                                      Honorable Sharon
                                                                      Johnson Coleman
Clearview AI, Inc., et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 6, 2021:


        MINUTE entry before the Honorable Maria Valdez: Plaintiffs' Motion for
Expedited Discovery in Connection with Plaintiffs' Pending Motion for Preliminary
Injunction [44] is granted in part and denied in part as set forth above. Clearview
Defendants' Motion for Leave to File Sur−Reply in Opposition to Plaintiffs' Motion for
Expedited Discovery [47] is accordingly denied as moot. Mailed notice (lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
